Citation Nr: 1726961	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder (to include post-traumatic stress disorder (PTSD), depression, adult attention deficit hyperactivity disorder (ADHD), obsessive compulsive disorder (OCD), bipolar disorder, and anxiety), to include as secondary to a service-connected back condition.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1980 with the U.S. Air Force.  He also served in the U.S. Air Force Reserves from March 1990 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 Travel Board hearing .  A transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for an acquired psychiatric disability, the Board finds that VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for the following reasons.

First, the Veteran's complete service treatment records have not been obtained.  The Veteran contends, in part, that his disabilities incurred during active duty worsened during his Reserve service.  See May 2012 and April 2012 statements.  In September 2009, VA issued a formal finding on the unavailability of his service treatment records.  The September 2009 memorandum discussed the RO's efforts to locate these records.  The VA Adjudication Manual provides: 

Original, paper versions of STRs [service treatment records] in the Department of Veterans Affairs' (VA's) possession belong to the Department of Defense (DoD) and are only on loan to VA.  They are subject to recall by entities within DoD, to include Reserve and National Guard units.  Note:  STRs are typically recalled when a Veteran...begins actively serving in a Reserve or National Guard unit. 

VA Adjudication Manual, M21-1 III.iii.2.A.1.b.  The RO sent the Veteran letters in July and September 2009 requesting his Reserve unit information; however, the Board finds that the RO did not give the Veteran adequate time to respond to the September 2009 letter, as it issued its formal finding on the unavailability of his service treatment records on the same day.  The Veteran responded in May 2010 with his Reserve unit information (USAF Reserves 482d FW, 93rd FS) and stated that he served with this unit for his entire Reserve service from March 1990 to April 2002.  In July 2010, the RO made another unsuccessful attempt to obtain his complete service treatment records from the Personnel Information Exchange System (PIES); however, that request did not seek service treatment records from the Veteran's Reserve unit or reference his Reserve unit.  There is no indication that the RO made any further attempts to obtain the missing service treatment records from his Reserve unit.  In December 2011, the Veteran submitted service treatment records from approximately summer 1980 to winter 1990, which he had obtained himself.  However, service treatment records from his Reserve service from March 1990 to April 2002 are still missing.  Therefore, upon remand, all outstanding Reserve service treatment records should be obtained.  The RO should consider the Veteran's May 2012 submission of an August 2002 service personnel record showing the transfer of his service treatment records to "MPF" upon his retirement from the Reserves.

Second, the Board finds that the February 2011 and July 2012 VA psychiatric nexus opinions were inadequate for the following reasons.  The Veteran contends and medical evidence of record suggests a possible relationship between his psychiatric symptoms and his service-connected back disability.  Specifically, August 2009 private treatment records (included in Social Security Administration (SSA) records received in July 2014) documented the Veteran's psychiatric hospitalization following a suicide attempt.  Those records showed that the Veteran attributed his psychiatric condition to his back condition.  Furthermore, a letter received in June 2010 from private mental health provider E.K.L., LMHC, referenced the August 2009 psychiatric hospitalization and concluded, "It was evident that [the Veteran's] hopelessness was in part due to the difficulty that he was experiencing managing his back pain."  Neither the February 2011 VA examiner nor the July 2012 VA examiner addressed this secondary service connection theory in their respective nexus opinions.  Therefore, a VA psychiatric opinion on this issue is needed.  

Furthermore, although the February 2011 VA examiner noted her review of some of the Veteran's electronic VA treatment records, she also noted that "[n]o C-file was available at the time of this interview."  Also, although the 2011 VA examiner addressed the issue of nexus as to his bipolar disorder, she did not discuss that issue as to his other documented psychiatric diagnoses, including anxiety, depression, and adult ADHD.  In addition, the February 2011 VA examiner cited the Veteran's lack of mental health care during service in support of her negative nexus opinion.  Likewise, the July 2012 VA examiner cited the Veteran's lack of significant psychiatric symptoms during his active duty and subsequent Reserve service in support of her negative nexus opinion.  As discussed above, the Veteran's complete service treatment records have not been obtained, so the February 2011 and July 2012 VA psychiatric nexus opinions are inadequate to the extent that they relied on his incomplete service treatment records. 

Third, in June 2010, the RO requested private treatment records from mental health provider E.K.L., LMHC.  As discussed above, in a letter received in June 2010, E.K.L. summarized the Veteran's mental health history and explained that he had undergone treatment with her since November 2008.  However, E.K.L. did not provide any supporting treatment records since 2008 with the 2010 letter.  Upon remand, the RO should attempt again to obtain the Veteran's outstanding private mental health treatment records from E.K.L. since 2008.  If they are not received, the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records are highly relevant to his claim.

Finally, with respect to his TDIU claim, the Veteran's only service-connected disorder currently is degenerative joint disease of the thoracic spine.  A VA examiner also indicated lumbar strain was part of the service-connected disability.  However, the Veteran was diagnosed with a spinal cord lesion (Schwannoma tumor) in 2000 and underwent a laminectomy in approximately 2005.  He has been diagnosed with disc disease and disc herniations.  It is not clear from the medical evidence whether these other disorders - which are not part of the thoracic spine and which affect the spinal discs - are part of the service-connected condition or due to other causes.  If the disc diseases and associated radiculopathy are not due to service, then the symptoms and impairment from these conditions cannot be considered when evaluating his ability to obtain or maintain gainful employment.  This is also an important point when considering his claim for secondary service connection for a psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's complete medical records from the Miami, Florida VAMC and Broward County VA Outpatient Clinic from July 2012 to the present. 

2. Undertake appropriate development to obtain the Veteran's outstanding Reserve service treatment records from March 1990 to April 2002.  All available avenues to obtain these records should be exhausted, to include contacting the Veteran's Reserve unit.  The RO also should consider the Veteran's May 2012 submission of an August 2002 service personnel record showing the transfer of his service treatment records to "MPF" upon his retirement from the Reserves.

All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.  

If service treatment records are obtained, then notify the Veteran accordingly and mail him a copy of those records in response to his May 2012 Freedom of Information Act request.

3.  Ask the Veteran to complete a release form so the RO can re-request his private treatment records from mental health provider E.K.L., LMHC, since November 2008.  If such records are unavailable, the RO should notify the Veteran.

4. ONLY AFTER obtaining the records requested above, to the extent they are available, and exhausting all efforts to obtain them, then proceed with the following instructions.  

5. Provide the Veteran's claims file to an appropriate medical professional for an opinion concerning his various back disorders (NOT a physician's assistant due to the medical complexity of this case).  

After reviewing the Veteran's service records, the prior 2012 VA examination determining his thoracic degenerative joint disease and lumbar strain were due to service, and his medical history as to prior diagnoses of a spinal lesion (Schwannoma tumor) in 2000, status post laminectomy, disc disease and disc herniations with associated radiculopathy, please opine as to whether it is as likely as not these conditions (discuss each individually) are related to his service or are properly considered part of the service-connected disability of thoracic degenerative joint disease and lumbar strain.  Please discuss why or why not with citations to the Veteran's medical history as appropriate.  

If the examiner determines these conditions are not due to service or part of the service-connected disability, then please explain what symptoms and functional impairment are attributable to the nonservice-connected spinal disorders versus the service-connected condition, to the extent it is medically possible to separate them.  

6. DO NOT SCHEDULE THE PSYCHIATRIC EXAMINATION UNTIL AN ADEQUATE OPINION IS OBTAINED ADDRESSING ALL OF THE VETERAN'S SPINE DISORDERS.

Then, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file, note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions: 

a. For purposes of the questions below, assume that the Veteran has been diagnosed with (1) anxiety, (2) depression, (3) adult ADHD, and (4) bipolar disorder.  

b. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current psychiatric conditions noted above are a result of an in-service injury?  The examiner must consider the Veteran's contentions that his current psychiatric conditions are related to the following in-service events: (1) witnessing a plane crash on a base during his 1986 service in Korea and seeing the remains of two pilots who died during his crash recovery work; (2) undergoing counseling for anxiety in 1982 after a 1981 car accident; and (3) basic training.

c. With reference to the report received describing which symptoms and impairment are due to the service-connected spine disorder, is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current psychiatric conditions noted above were caused or aggravated (i.e., worsened) by his service-connected back disability?  The examiner must consider the following treatment records: (1) August 2009 private psychiatric hospitalization records noting that the Veteran attributed his psychiatric condition to his back condition (See VBMS, SSA medical records received in July 2014); and (2) letter received in June 2010 from E.K.L., LMHC suggesting a relationship between the Veteran's psychiatric symptoms and his back pain.

The examiner should specifically note his or her separate consideration of each of the Veteran's current psychiatric diagnoses noted above when responding to the above questions.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7. After completing the above and any other development deemed necessary, readjudicate the remanded issues of (1) service connection for an acquired psychiatric disorder, to include as secondary to a service-connected back disability and (2) TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

